Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, and 18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Vontell, “Bility: Automated Accessibility Testing for Mobile Applications”.
Referring to claim 1:
On pages 28-29, section 3.1.1 Testing Server, Vontell discloses a test bench (testing server) comprising at least one computer processor.  On pages 27-29 and 74, Vontell discloses identifying an accessibility checkpoint for testing (Bility identifies percepts to be tested and building a state machine for an application); generating a test command for the accessibility checkpoint (insert Bility Android library into the application and created a test file).  On pages 38 and 43, Vontell discloses communicating the test command to a mobile electronic device (communication happens over HTTP).  
On page 43 and 45-46, section 4.1.3, Vontell discloses the mobile electronic device having a mobile application to be tested, an instrument application (Bility library is run using Android’s Instrumented Testing Tool) and executing the test command on the mobile application to be tested using the instrument application (Instrumented Testing Tool).  And on page 43 and on pages 50-51, Vontell discloses a probe 
Referring to claim 2, on page 43, Vontell discloses Android’s Instrumented Testing Tool (part of the Android studio which can be downloaded and installed) and Android Device Bridge (part of the Android studio which can be downloaded and installed), both would have to be installed and present on the mobile device in order to run (installing the instrument application and the probe application on the mobile electronic device). 
Referring to claims 4 and 11, on page 40, Vontell discloses mapping the results of the execution to the accessibility checkpoint (user can view tests and results of tests). 
Referring to claims 5 and 12, on pages 40-41, Vontell discloses  wherein a plurality of checkpoints are identified for testing (actions that a persona can take), and the method further comprising aggregating the results for the plurality of checkpoints (results are stored on a server). 
Referring to claims 8, 15, and 18, on pages 27-29 and 45-section 4.1.2, Vontell discloses wherein the checkpoint tests at least one of a user interface (text, font, color, button), entry of a gesture (swipe-able element disclosed on page 45), and feedback (screen reader). 
Referring to claim 9:
On pages 28-29, 3.1.1 Testing Server, Vontell discloses a test bench (testing server) comprising at least one computer processor.  On page 38, Vontell discloses the 
On page 37, Vontell disclose a mobile electronic device comprising at least one mobile device computer processor and a memory (a physical Android device).
On page 43 and 45-46, section 4.1.3, Vontell discloses the memory having a mobile application to be tested and an instrument application therein (Bility library is run using Android’s Instrumented Testing Tool).  And on page 43 and on pages 50-51, Vontell discloses the memory having a probe application therein (Android Device Bridge provides commands for dumping the View hierarchy and basic properties as XML). 
On pages 27-29 and 74, Vontell discloses wherein the checkpoint executor identifies an accessibility checkpoint for testing (Bility identifies percepts to be tested and building a state machine for an application); the checkpoint executor generates a test command for the accessibility checkpoint (insert Bility Android library into the application and created a test file).  On pages 38 and 43, Vontell discloses the test bench communicates the test command to the mobile electronic device using a device interface (communication happens over HTTP).  
On page 38, Section 3.1.1, Vontell discloses the Android device is connected directly to the testing server as the communication happens over HTTP (the mobile electronic device receives the test command using a device socket—communication using HTTP requires a TCP socket to connect to the server).
On page 43 and 45-46, section 4.1.3, Vontell discloses the instrument application (Instrumented Testing Tool) receives and executes the test command on the mobile application to be tested.  And on page 43 and on pages 50-51, Vontell discloses the 
Referring to claim 16:
On page 37, Vontell disclose a mobile electronic device comprising at least one mobile device computer processor and a memory (a physical Android device).
On page 43 and 45-46, section 4.1.3, Vontell discloses the memory having a mobile application to be tested and an instrument application (Bility library is run using Android’s Instrumented Testing Tool).  And on page 43 and on pages 50-51, Vontell discloses the memory having a probe application (Android Device Bridge provides commands for dumping the View hierarchy and basic properties as XML). 
On page 38, Section 3.1.1, Vontell discloses the Android device is connected directly to the testing server as the communication happens over HTTP.
On pages 45-46, section 4.1.3, Vontell discloses receiving, from a test bench, a test command for an accessibility checkpoint for testing the mobile application (a persona attempts to take all possible actions).  On pages 27-29 and 74, Vontell discloses wherein a checkpoint executor executed by the test bench identifies the accessibility checkpoint for testing (Bility identifies percepts to be tested and building a state machine for an application) and generates the test command for the accessibility checkpoint (insert Bility Android library into the application and created a test file).    
On page 43 and on pages 45-46, section 4.1.3, Vontell discloses executing the test command on the mobile application to be tested using the instrument application (Instrumented Testing Tool).  And on page 43 and on pages 50-51, Vontell discloses .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vontell, “Bility: Automated Accessibility Testing for Mobile Applications” as applied to claims 1, 9, and 16 above, and further in view of Lachwani et al., US 9,367,415 B1.
Referring to claims 3, 10, and 17, on page 38, Vontell discloses a testing server using HTTP.  However, Vontell does not explicitly disclose wherein the test bench and the mobile electronic device communicate using a universal serial bus connection.  In col. 7, lines 22-25 and 37-40, Lachwani et al. disclose using USB between a development tool and a development device and sending data over the USB using HTTP over TCP.  It would have been obvious to one of ordinary skill at the time of filing of the invention to include the HTTP over USB of Lachwani et al. into the system of Vontell.  A person of ordinary skill in the art would have been motivated to make the modification because most mobile devices have a USB connection.  This makes it easier to connect the test server of Vontell to a mobile device.  Further, both Lachwani et al. and Vontell teach using HTTP to communicate data.  Using HTTP over USB to connect to a testing server yields a predictable result. 
Allowable Subject Matter
Claims 6, 7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive.
On page 9, under REMARKS, the Applicant argues, “Vontell does not disclose at least these elements. For example, instead of disclosing ‘identifying an accessibility checkpoint for testing’ and ‘generating a test command for the accessibility checkpoint,’ Vontell simply discloses a ‘basic list of precepts that can be tracked within Bility’ on pages 28-29. There is no disclosure of the identification of one of these precepts and the generation of a test command for the precept as recited in the claim. Rather, Bility provides a ‘base set of precept to track that are deemed important for determining the state of the application.’ Vontell, page 31. Thus, it appears that Bility executes a list of precepts rather than on an identified checkpoint.”  The Examiner respectfully disagrees.  On page 15, Vontell discloses that Bility is a framework for testing both dynamic and static accessibility on mobile phones in general—see Introduction.  The state space of a user interface is reduced in the context of a specific analysis. And Vontell discloses a process for testing dynamic accessibility issues such as keyboard navigation and spontaneous changes in application context through the construction of a state machine representing the application.  On page 31, Vontell discloses identifying perceptifiers in an application that may affect the static accessibility of the application.  Only the chosen .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113